                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

 PROGRESSIVE GULF INSURANCE                         )
 COMPANY,                                           )
                                                    )
           Plaintiff and Counter-Defendant,         )
                                                    )
 v.                                                 )     Civil Action No. 7:18-cv-00293
                                                    )
 WILLIAM BURKE,                                     )     By: Elizabeth K. Dillon
                                                    )         United States District Judge
           Defendant and Counter-Claimant.          )

                                      FINAL ORDER AND
                                   DECLARATORY JUDGMENT

          In accordance with the memorandum opinion entered this day, it is hereby ORDERED

that plaintiff’s motion for summary judgment (Dkt. No. 18) is GRANTED and that judgment is

entered in favor of plaintiff. The court hereby DECLARES that Progressive Gulf Insurance

Company’s policy (Virginia Boat and Personal Watercraft Policy, Policy No. 28411417) does

not provide coverage for any losses, damages, or expenses arising from the insured’s Vessel

sinking at its dock in January 2018.

          It is further ORDERED that Burke’s counter-claim (Dkt. No. 11) is DISMISSED WITH

PREJUDICE.

          The clerk is directed to strike this case from the active docket of the court. The clerk is

further directed to send copies of this order and the memorandum opinion to all counsel of

record.

          Entered: May 10, 2019.



                                                 /s/ Elizabeth K. Dillon
                                                 Elizabeth K. Dillon
                                                 United States District Judge
